Per Curiam:
The defendant has appealed from a number of orders entered at Special Term denying various motions to set aside the sale of the premises sold under the judgment in this action and for other relief. As the defendant has appeared in person and seems to be impressed with the fact that she has been unjustly treated by the court below, the whole records have been carefully examined to see if there was any injustice or if the courts could give to the defendant any relief. In consequence of the lack of any professional advice as to the rights of the defendant, the records have come to us in such a condition that it is hardly possible to discuss any of the questions involved in an opinion; but after the most careful attention that we can give to these records, it is apparent that the plaintiff has proceeded according to law; that the sales were regular; that the purchasers of the property at the sale were entitled to the possession of the property, and that no injustice has been done to the defendant. The order appealed from denying the defendant’s motion to set aside the sale is, therefore, affirmed, without costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order affirmed, without costs.